In a proceeding pursuant to Family Court Act article 6 to modify an order awarding the mother sole custody of the child, the mother appeals from an order of the Family Court, Suffolk County (Lynaugh, J.), dated August 15, 2005, which, after a hearing, granted the father’s petition for joint custody, with physical custody to remain with the mother.
Ordered that the order is affirmed, with costs.
The father sought joint custody of the parties’ child, who has medical problems, to provide health insurance to the child and to be involved in issues regarding the child’s health, education, extracurricular activities, and religion. Contrary to the mother’s contention, the hearing court’s determination has a sound and substantial basis in the record and is in the best interests of the child (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; Friederwitzer v Friederwitzer, 55 NY2d 89, 93-94 [1982]; Matter of Ish-Shalom v Wittmann, 19 AD3d 493, 493-494 [2005]; Matter of Ring v Ring, 15 AD3d 406, 407 [2005]).
The mother’s remaining contentions are without merit. Miller, J.E, Krausman, Fisher and Dillon, JJ., concur.